                 Case 2:20-cv-13134-LVP-RSW ECF No. 1-11, PageID.604 Filed 11/25/20 Page 1 of 3




MI Unreturned Live Agent - Mass Markets

                                                                 11/15/2020 11/16/2020 11/17/2020
 3,815 Completes                                                        -         990      2,825
        Completed survey** -
    248 Q4=01                         1-Completed Survey                    -       36       212
  1,257 VM Message Left
        Refused/Early Hang            2-Message Delivered VM                -      388       869
  2,310 up/RC                         3-Refused                             -      566     1,744
 62,569 No Answer
        Bad/Wrong                     4-No Answer                           -   15,482    47,087
  3,644 Numbers/Language              5-Bad Number                          -      570     3,074


100.00% List Penetration

 70,030 Data Loads

Q1 - May I please speak to <lead on
                                      Response
screen>?                                                         11/15/2020 11/16/2020 11/17/2020
     958                     23.65%   A-Reached
                                      B-What      Target
                                              Is This About? /            -        158        800
     142                      3.51%   Uncertain                           -         57         85
   2,950                     72.84%   X = Refused                         -        883      2,067
       0                      0.00%
   4,050                   100.00%    Sum of All Responses              -       1,098      2,952


Q2 - Did you request Absentee
                                      Response
Ballot in state of MI?
                                                                 11/15/2020 11/16/2020 11/17/2020
    752                    49.64% A-Yes [Go to Q3]                          -     167        585
                 Case 2:20-cv-13134-LVP-RSW ECF No. 1-11, PageID.605 Filed 11/25/20 Page 2 of 3




    239                     15.78%     B-No
                                       C-Yes[Go
                                             (pertoSpouse/family
                                                    Q4]                         -      39        200
     50                      3.30%     Member)
                                       D-No (per[Go  to Q3]
                                                  Spouse/family                 -       5         45
     17                      1.12%     Member) [Go to Q4]                       -       2         15
     37                      2.44%     E-Unsure
                                       F-Not     [Go toAt
                                             Available  Close
                                                          The A]                -       4         33
     11                      0.73%     Moment [Go to Close A]                   -       2          9
    409                     27.00%     X = Refused                              -      63        346



   1,515                   100.00% Sum of All Responses                     -         282      1,233

Q3 - Did you mail your ballot back?    Response                      11/15/2020 11/16/2020 11/17/2020
     232                     21.28%    A-Yes [Go to Q4]                       -         41        191
     472                     43.30%    B-No [Go
                                       C-Yes (pertoSpouse/family
                                                    Close A]                  -        109        363
      10                       0.92%   Member)
                                       D-No (per[Go  to Q4]
                                                  Spouse/family               -          2          8
      28                       2.57%   Member)  [Go  to Close
                                       E-Unsure / Refused     A]to
                                                            [Go               -          2         26
      22                       2.02%   Close A]                               -          5         17
     326                     29.91%    X = Refused                            -         60        266
                                                                              -

   1,090                   100.00% Sum of All Responses                     -         219       871




Q4 - Can you please give us the
best phone number to reach you         Response
at?                                                                  11/15/2020 11/16/2020 11/17/2020
                                   A-Yes (Capture Number) [Go
    246                     69.89% to Q5]                                       -      36        210
    106                     30.11% B-Refused [Go to Q5]                         -      27         79
                Case 2:20-cv-13134-LVP-RSW ECF No. 1-11, PageID.606 Filed 11/25/20 Page 3 of 3




      0                     0.00%
      0                     0.00%
    352                   100.00% Sum of All Responses               -          63       289

Q5 - Can you provide us your email
                                     Response
address?                                                      11/15/2020 11/16/2020 11/17/2020
      18                     7.26%   01-Yes [Go to Close B]            -          5         13
     230                   92.74%    02-No [Go to Close B]             -         31        199
       0                     0.00%
     248                  100.00%    Sum of All Responses            -          36       212
